Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “aramid fiber reinforced”.  It is unclear what is reinforced by the aramid fiber.  Further clarification is needed to understand this recitation in claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,111,123 (Willeitner) (hereinafter “Willeitner”) (cited in the 11/19/21 IDS) in view of U.S. Patent No. 4,155,305 (Heissler et al.) (hereinafter “Heissler”) (cited in the 12/22/20 IDS).
Regarding claim 1, Figs. 1-4 of Welleitner show a gripper bar body (Fig. 1) for a gripper bar (including 1) for gripping sheet material, the gripper bar body (Fig. 1) being configured to carry gripper brackets (10) for movement between sheet gripping and sheet releasing positions, the gripper bar body (Fig. 1) comprising:
a substantially hollow structure (including 7 and 20).  Welleitner teaches most of the limitations of claim 1, but does not explicitly show that the hollow structure includes at least two different materials, as claimed.
Heissler teaches that it is common in the art to provide a gripper bar body (Fig. 1) with at least two different materials (metal and fiber), wherein the at least two different materials (metal and fiber) include at least a metal material (metal core) and a composite material (e.g., carbon fiber), 
the at least two different materials (metal and fiber) are at least partly arranged in a superposed manner, and 
an abrasion resistance of the composite material (carbon fiber) is larger than an abrasion resistance of the metal material (metal).  Metal and carbon fiber are the same type of materials disclosed in the instant application, so these materials inherently have Welleitner with two different materials for the purpose of increasing strength without significantly increasing weight, as taught by Heissler.
Regarding claim 2, Figs. 1-2 of Heissler show that the gripper bar body (Fig. 1) includes at least two areas of superposed materials.  See, e.g., Fig. 1.  This same arrangement would be provided on the Welleitner apparatus according to the teachings of Heissler.
Regarding claim 3, Figs. 1-2 of Heissler show that the at least two areas of superposed materials (e.g., 1 and 2 or 2 and 3) are at least in substantially in opposing areas of the structure.  This same arrangement would be provided on the hollow structure of the Welleitner apparatus according to the teachings of Heissler.
Regarding claim 4, Figs. 1-2 of Heissler show that the at least two areas of superposed materials (e.g., 1 and 2 or 2 and 3) extend substantially along an entire width of the gripper bar body (Fig. 1).  This same arrangement would be provided on the Welleitner apparatus according to the teachings of Heissler.
Regarding claim 5, Figs. 1-2 of Heissler show that areas (near 13) for engaging the gripper bar body (Fig. 1) are separate from the at least two areas of superposed materials (e.g., 1 and 2 or 2 and 3).  This same arrangement would be provided on the Welleitner apparatus according to the teachings of Heissler.
Welleitner teaches that a metal material in a gripper bar body can comprise aluminum.  
Regarding claim 7, Figs. 1-2 of Heissler show that the composite material comprises at least a fiber composite material.  See, e.g., column 2, lines 34-39 of Heissler.
Regarding claim 8, Heissler teaches that the fiber composite material comprises aramid fiber reinforced.  See, e.g., column 2, lines 34-40 of Heissler.  
Regarding claim 9, column 2, lines 34-39 of Heissler teach that the fiber composite material comprises at least one of carbon fiber reinforced plastic (e.g., carbon fibers/synthetic resin), glass fiber reinforced plastic, natural fiber reinforced plastic and/or wood fiber reinforced plastic.  
Regarding claim 10, Figs. 1-2 of Heissler show that fibers of the fiber composite material are arranged substantially in a direction parallel a length of the gripper bar body (Fig. 1).  See, e.g., fiber arrangement in element 2 of Fig. 1 and also column 2, lines 17-20 of Heissler.  
Regarding claim 11, Fig. 1 of Heissler shows that fibers of the fiber composite material are arranged in at least two directions.  See, e.g., fibers in element 3 of Fig. 1 of Heissler.   
Regarding claim 12, Heissler shows that the composite material (e.g., fiber composite) is a relatively thin coating, and that the coating has one or several layers (Fig. 1), but Heissler does not explicitly state that the one or several layers have a total thickness of less than 0.5 mm, as claimed.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make the thickness less Heissler. 
Regarding claim 13, as best understood, Figs. 1-4 of Willeitner show that the substantially hollow structure (including 7 and 20) is a substantially quadrangular shaped structure with rounded angles, and 
the at least two areas (e.g., outer areas) comprise parts of longitudinal areas of the substantially quadrangular shaped structure.
 Regarding claim 14, the composite material is attached to the metal material by gluing.  See, e.g., claim 21 of Heissler.
Regarding claim 15, Willeitner in view of Heissler teaches a gripper carriage arrangement comprising a gripper bar body (Fig. 1) according to claim 1.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653